Citation Nr: 1811605	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  17-64 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual employability due to service connected disability (TDIU) on an extraschedular basis, for the period from June 13, 205, to August 25, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decisions of the VA Regional Office (RO) in Atlanta, Georgia.  A Notice of Disagreement was submitted in November 2005; a Statement of the Case was issued in December 2012; and a VA Form 9 was received in February 2013.  

In an April 2015 decision, the RO granted service connection for schizoaffective disorder with insomnia and assigned a 70 percent rating effective from August 25, 2005.  Thereafter, in November 2015, the RO granted a TDIU rating effective from August 25, 2005, i.e., the date entitlement arose based on schedular eligibility.  Notably, the Veteran's claim for a TDIU rating was received on June 13, 2005. See June 13, 2005, VA Form 21-8940 (Veteran notes that his service-connected dermatological condition prevents him from securing gainful employment).  As such, the issue of entitlement to a TDIU on an extraschedular basis for the period from June 13, 2005, to August 25, 2005, remains on appeal. 

In October 2014, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer employed at the Board.  In December 2017, the Veteran was given an opportunity to express his desire for another hearing, which advised him that if he did not reply within 30 days, the Board would proceed with adjudication of his claim.  The Veteran has not responded.  As such, adjudication of the instant appeal may proceed without another hearing.

This matter was most recently before the Board in January 2015, at which time it was remanded for further development of the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his June 13, 2005, VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that his service-connected dermatological/skin condition prevented him from securing any substantially gainful employment.  At that time, the Veteran's only service-connected disability was chronic urticaria, xerosis, eczema, tinea cruris, tinea pedis with onychomycosis, punctate keratolysis and calluses of the feet, rated as 50 percent disabling (since November 1998).  

As noted above, the RO granted service connection for schizoaffective disorder with insomnia in April 2015 and assigned a 70 percent rating effective from August 25, 2005.  Thereafter, in November 2015, the RO granted a TDIU rating, on the basis of his service-connected schizoaffective disorder with insomnia and dermatological conditions, effective from August 25, 2005, i.e., the date entitlement arose based on schedular eligibility.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

Prior to August 25, 2005, the Veteran's service-connected skin disability does not meet the schedular requirements under 38 C.F.R. § 4.16 (a), for TDIU.  However, in various statements, he has indicated that he last worked in approximately 2000, and that he has been unable to work since that time due to symptomatology associated with his service-connected skin disability.  Additionally, records from the Social Security Administration (SSA) reflect that the Veteran was awarded disability benefits in 2004 based, at least in part, on his skin condition ("severe" impairment, including chronic urticaria).  Likewise, an August 2005 VA skin examination noted that the Veteran's skin conditions resulted in functional impairment with limited use of his hands and feet.  

In this case, the Board concludes that submission to the Director of Compensation Service for extraschedular consideration is warranted for the period prior to August 25, 2005.  As referenced above, the Veteran has been granted entitlement to a TDIU effective August 25, 2005, and evidence of record prior to this date indicates that his skin condition impacted his ability to secure and follow a substantially gainful occupation.  As such, based on the evidence of record, remand is required because the Veteran's case must be submitted to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b) (2017).  

The Board additionally notes the January 2015 remand directives instructed the RO to refer the TDIU claim to the Director for extraschedular consideration if the Veteran did not meet the schedular criteria for a TDIU rating following the implementation of various grants of service connection.  Although the Veteran met the schedular criteria for the period beginning August 25, 2005, the RO failed to submit the claim to the Director for the period that the Veteran did not meet the schedular criteria, i.e., from June 5, 2005, to August 25, 2005.  Accordingly, the Board also finds that the RO did not substantially comply with remand directives. Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Pursuant to the provisions of 38 C.F.R. § 4.16 (b), refer the Veteran's claim for TDIU from June 13, 2005, to August 25, 2005, to the Director, Compensation Service, for extraschedular consideration.  Such consideration should include a discussion of the Veteran's service-connected disability, employment history, and educational/vocational history. 

2. If the Veteran's claim for TDIU prior to August 25, 2005, is not granted to his satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




